DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 60-118 filed and preliminary amended on 01/27/2021 are pending and being examined. Claims 60, 70, and 88 are independent form.

Priority
3.	This application is a CON of 15/948,848 04/09/2018 PAT 10778885, 15/948,848 is a CON of 15/284,280 10/03/2016 PAT 9942470, 15/284,280 is a CON of 14/300,150 06/09/2014 PAT 9462180, 14/300,150 is a CON of 12/354,707 01/15/2009 PAT 8750578, 12/354,707 has PRO 61/024,508 01/29/2008, 12/354,707 has PRO 61/023,855 01/27/2008.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 60-118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 8750578. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 8750578 describe the same invention. Specifically, for example, the subject matter of each of independent claims 60, 70, and 88 of the instant application is broader than that of independent claim 1 of U.S. Patent No. 8750578. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/020,535
Reference U.S. Patent No. 8750578
60. (New) A method, comprising: by a camera, acquiring a stream of images, each image of the stream of images including a group of pixels corresponding to a face; performing the following steps in real time as the stream of images is acquired: tracking the face within the stream of images; for each interval of a 
.



Allowable Subject Matter
6.        Claims 60-118 are allowed.
Reasons for Allowance
7. 	The following is a statement of reasons for the indication of allowable subject matter: Independent claims 60, 70, and 88 are allowable over the prior art of record. The remaining claims are dependent of claims 60, 70, and 88 respectively, therefore, are allowed.

Regarding claim 60, the claim recites the limitations of: acquiring a stream of images, each image of the stream of images including a group of pixels corresponding to a face; performing the following steps in real time as the stream of images is acquired: tracking the face within the stream of images; for each interval of a plurality of intervals within the stream of images: determining a smile classification for the interval; and based on the smile classification, updating a confidence parameter; after updating the confidence parameter for each of the plurality of intervals, making a smiling decision based, at least in part, on the confidence parameter; wherein each interval of the plurality of intervals includes one or more images from the stream of images; and initiating one or more operations selected based at least in part upon the smiling decision. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Regarding claim 70 and 88, the reasons for the indication of allowable subject matter are the same as claim 60.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa, US 20110216943 A1.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/3/2022